Title: John Adams to Charles Adams, 2 January 1794
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Philadelphia Jan. 2. 1794
          
          This morning I recd your agreable Letter of the 30. Ult.—I wish you would explain to me what you mean, by “most of them finding their Purses lightened by their Connections[”] with (blank). Have they lent him Money?
          The Letter you mention was written in a careless haste intended for no Eye but yours and I fear not fit for any but a partial one— but if you think it will do any good, you may give an Extract, without any name or hint that can turn the Attention to me. if you do, cutt it out of the Paper and inclose it to me, for I have forgotten almost all about it and have no Copy. have all the five Numbers of Columbus been printed in the N. York Papers? I have not seen any one.
          I have Seen and detested the Libel on the President and observed the Proceedings in Consequence of it. Between you and me, if Virtues descend not by Inheritance, the Printer in Question is a Proof that an ill temper sometimes does. I am sorry however for I feel a regard for the Race who have good Qualities tho obscured by a little ill Nature. Mr Jefferson resigned his Office at the End of the Year and Yesterday was nominated and this day appointed Mr Randolph in his Stead. Mr Jefferson is going to Montecello to Spend his Days in Retirement, in Rural Amusements and Philosophical Meditations— Untill the President dies or resigns, when I suppose he is to be invited from his Conversations with Egeria in the Groves, to take the Reins of the State, and conduct it forty Years in Piety and Peace. Amen. He goes out with a blaze of Glory about his head, at least in Southern Eyes for his astonishing Negotiations with Hammond Genet and Viar. I cannot Say however that I am pleased with his Resignation. He might have worn off his sharp Points and become a wiser Minister than he has been sometimes. His Abilities are good—his Pen is very good—and for what I know the other Ministers might be the better for being watched by him. They will however be watched by other Centinels in sufficient Numbers. I dont dislike a Precedent of Resignation, for I sometimes feel as if it would one day be my own Case and I should be glad to have an Example to quote.
          The Reasonings of Columbus, I am informed have carried Conviction to multitudes whose opinions were very different for Want of

Information. It is indeed a luminous Production. The Writer had better mind his office, there are quantum meruits there. but none in Politicks, for an independent Man.
          My Regards where due.
          Fennos Paper is now a daily Advertising Paper, and whether it will be better than others I dont yet see. You have all in your N. York Papers that appears here and more. Not one Printer in this City has had the sense, Taste or Spirit to reprint a Line of Columbus; an habetude unpardonable.
          You must be very discreet with my Letters— I shall write to you in Confidence Things not fit to be seen by others, as not sufficiently guarded & reserved.
          yours as ever
        